DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claim is objected to because of the following informalities:  Where a claim sets forth a plurality of elements, each element of the claim should be separated by a line indentation.  See 37 CFR 1.75(i).  Regarding line 11, the should be added before “following formula.”  Regarding line 17, and should be added at the end of the line.  Appropriate correction is required.

Allowable Subject Matter
The claim
The following is an examiner’s statement of reasons for allowance:  Regarding the claim, the combination including a profile of the cams with the inner working surface being determined by a dependence of a polar radius as a function of a polar angle and represents an equidistant, spaced by a finger radius outward from the first-order derivative of a basic closed curve, and a profile of the cams with the outer working surface being determined by a dependence of the polar radius as a function of the polar angle and is an equidistant, spaced by the finger radius inward from the second-order derivative of the basic closed curve, while the basic closed curve is described by the claimed formula in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Subject Matter
The examiner proposes that the abstract and claim be amended as follows to place the application in condition for allowance:

ABSTRACT
for converting non-uniform rotational motion into uniform rotational motion and vice versa comprises a housing, a common shaft, , two rings for differential power flows, two cams having an inner working surface, 

CLAIM
1. (Currently Amended)	A machine for transforming movement, comprising: 
a housing, 
a common shaft, 
a symmetric differential reductor, 
two loops of differentiated power flows, 
two cams with an internal working surface mounted coaxially to the common shaft, 
two cams with external working surfaces mounted coaxially on the common shaft, 

wherein a profile of the cams with the inner working surface is determined by a dependence of a polar radius as a function of a polar angle and represents an equidistant, spaced by a finger radius outward from the first-order derivative of a basic closed curve, and a profile of the cams with the outer working surface is determined by a dependence of the polar radius as a function of the polar angle and is an equidistant, spaced by the finger radius inward from the second-order derivative of the basic closed curve, while the basic closed curve is described by the following formula: 
            
                ρ
                
                    
                        ∝
                    
                
                =
                
                    
                        ρ
                    
                    
                        m
                        i
                        n
                    
                
                +
                
                    (
                    1
                    -
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            -
                                            α
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            ∆
                                            α
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    )
                    x
                    
                        
                            ∆
                            ρ
                        
                        
                            2
                        
                    
                
            
        , 
wherein             
                ρ
                
                    
                        ∝
                    
                
            
         is the polar radius; 
            
                
                    
                        ρ
                    
                    
                        m
                        i
                        n
                    
                
            
         is a pre-defined minimal polar radius; .
            
                ∆
                ρ
            
         is a pre-defined range of variation of the polar radius; 
            
                ∝
                 
            
        = 0 . . . 360 is the polar angle; 
            
                
                    
                        α
                    
                    
                        m
                        a
                        x
                    
                
            
         is a pre-defined polar angle for maximal polar radius; and
.            
                ∆
                α
            
         is a pre-defined range of variation of the polar angle, upon which the polar radius may be changed once within a range between the minimal and maximal polar radius.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The abstract and the claim are objected to.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Lukaczyk et al. (US 2016/0298536 A1), Mihailescu (US 2011/0259295 A1), Vanderjeugt et al. (US 7,506,668 B2), and Bursal (US 6,383,110 B1) which all disclose a state of the art of cam profiles for machines for transforming movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREY B. WALTER/Primary Examiner, Art Unit 3746